


Exhibit 10.15(c)


THIRD AMENDMENT TO
LOAN AND SECURITY AGREEMENT


This Third Amendment to Loan and Security Agreement (“Amendment”) is dated as of
August 12, 2013 by and among CARS ACQUISITION LLC, a Georgia limited liability
company, CAR FINANCIAL SERVICES, INC., a Georgia corporation, CAR FUNDING II,
INC., a Nevada corporation, and CONSUMER AUTO RECEIVABLES SERVICING, LLC, a
Georgia limited liability company, FORTIVA HOLDINGS, LLC, a Georgia limited
liability company, FORTIVA FUNDING, LLC, a Georgia limited liability company,
and FORTIVA CAPITAL, LLC, a Georgia limited liability company (collectively, the
“Borrowers” and each individually is referred to as a “Borrower”), WELLS FARGO
BANK, N.A., successor by merger to Wells Fargo Preferred Capital, Inc., as agent
for Lenders (“Agent”), and the financial institutions a party hereto as lenders
(collectively, the “Lenders” and each is a “Lender”).


BACKGROUND


A.Borrowers, Lenders, and Agent are parties to a certain Loan and Security
Agreement dated as of October 4, 2011 (as amended or modified from time to time,
the “Loan Agreement”). Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings respectively ascribed to them in the Loan
Agreement.


B.Borrowers have requested and Agent and Lenders have agreed to amend the Loan
Agreement in certain respects, all on the terms and conditions set forth herein.
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
promise and agree as follows:


1.Amendments.
(a)Definitions. The following definitions contained in Section 1.1 of the Loan
Agreement are amended and restated as follows:
“Eligible Fortiva Receivables” means, as of the date of determination,
Receivables which are Chattel Paper, which conform to the warranties set forth
in Section 4.1 hereof, in which Agent has a validly perfected first priority
Lien, and which are not any of the following: (i) Receivables for which a
payment is more than sixty (60) days past due on a contractual basis; (ii)
Receivables subject to litigation or legal proceedings or Receivables which are
subject to bankruptcy proceedings or the account debtor with respect to which is
a debtor under the Bankruptcy Code; (iii) Receivables for which the related
collateral has been assigned for repossession or has been repossessed; (iv)
Receivables from (A) equity holders of any Borrower, (B) any Affiliate or (C)
any employee of an Affiliate; (v) Receivables which have been rescheduled as a
result of delinquency status; (vi) Receivables with an original principal
balance in excess of Eight Thousand Dollars ($8,000); (vii) Receivables which
provide for interest only or no monthly payment; (viii) Receivables secured in
whole or in part by real estate; (ix) Receivables not serviced by a Fortiva
Borrower, an Affiliate of a Fortiva Borrower, Fortiva Servicer or other Person
acceptable to Agent in its reasonable discretion; (x) Receivables purchased by
Fortiva Borrowers as part of a bulk purchase in excess of One Million Dollars
($1,000,000) without Agent’s prior written approval; (xi) Receivables that are
not in compliance with Fortiva Borrowers’ underwriting guidelines; (xii)
Receivables for which the account debtor’s chief executive office, principal
place of business or primary residence, as applicable, is not within one of the
fifty states of the United States of America or (xiii) Receivables which, in
Agent’s reasonable discretion, do not constitute acceptable collateral.
“Eligible Receivables” means, as of the date of determination, Receivables which
are Chattel Paper, which conform to the warranties set forth in Section 4.1
hereof, in which Agent has a validly perfected first priority Lien, and which
are not any of the following: (i) Receivables for which a payment is more than
sixty-one (61) days past due on a contractual basis; (ii) Receivables from (A)
equity holders of any Borrower, (B) any Affiliate or (C) any employee of an
Affiliate; (iii) Receivables subject to litigation or legal proceedings or
Receivables which are subject to bankruptcy proceedings or the account debtor
with respect to which is a debtor under the Bankruptcy Code; (iv) Receivables
which have been restructured or otherwise modified except as may be required by
applicable law (including, without limitation, SCRA and the United States
Bankruptcy Code); (v) PIPP Receivables




--------------------------------------------------------------------------------




with a purchased term in excess of eighteen (18) months; (vi) Receivables (other
than PIPP Receivables) with remaining terms following purchase in excess of
thirty six (36) months; (vii) Receivables for which the amount, when aggregated
with all other Receivables originated with respect to a specific dealer or group
of related dealers, exceeds Ten Percent (10%) of all total Receivables of
Borrowers then outstanding, to the extent of such excess; (viii) Receivables
which provide for interest only; (ix) Receivables which provide for a balloon
payment in an amount greater than two hundred percent (200%) of the regularly
scheduled payment amount; (x) Receivables for which the original certificate of
title is not received by Borrowers or Custodian within one hundred twenty (120)
days of origination; (xi) Point of Sale Receivables for which the amount, when
aggregated with all other Point of Sale Receivables, exceeds Ten Percent (10%)
of all total Receivables of Borrowers then outstanding, to the extent of such
excess; (xii) Point of Sale Receivables for which the title and/or lien receipt
is not received by Borrowers or Custodian within sixty (60) days of origination;
(xiii) Receivables for which the related collateral has been assigned for
repossession or has been repossessed; (xiv) Receivables with more than two (2)
extensions during the most recent twelve (12) month period or more than three
(3) extensions in the aggregate; (xv) Receivables not serviced by Servicer for
which the amount, when aggregated with all other such Receivables, exceeds Ten
Percent (10%) of all total Receivables of Borrowers then outstanding, to the
extent of such excess; (xvi) Floor Plan Receivables for which the amount, when
aggregated with the gross Receivable amount of all other of such Receivables,
exceeds the lesser of Twenty Percent (20%) of all total Receivables of Borrowers
then outstanding or Ten Million Dollars ($10,000,000), to the extent of such
excess; (xvii) Receivables purchased by Borrowers as part of a bulk purchase
with a dealer advance in excess of Two Million Dollars ($2,000,000) without
Agent’s prior written approval; (xviii) Receivables which have not been funded
to the applicable dealer; (xix) Receivables originated on or after the date of
this Agreement which constitute Non-Conforming Collateral; (xx) Receivables
constituting Direct Consumer Loans unless an Eligible Direct Consumer Loan;
(xxi) Receivables for which the account debtor’s chief executive office,
principal place of business or primary residence, as applicable, is not within
one of the fifty states of the United States of America; or (xxii) Receivables
which, in Agent’s reasonable discretion, do not constitute acceptable
collateral.
2.Amendment Fee. Upon the effectiveness of this Amendment, Lenders shall have
fully earned and Borrowers shall be absolutely and unconditionally obligated to
pay to Agent, for the benefit of Lenders, a non-refundable Twelve Thousand Five
Hundred Dollars ($12,500) amendment fee (the “Amendment Fee”), which Amendment
Fee shall be due and payable in immediately available funds on the date hereof.
3.Effectiveness Conditions. This Amendment shall be effective upon the
completion of the following conditions precedent (all agreements, documents and
instruments to be in form and substance satisfactory to Agent and Agent’s
counsel):
(a)Execution and delivery to Agent by Borrowers and Atlanticus of this
Amendment.
(b)Payment by Borrowers to the Agent of the Amendment Fee.
4.Representations and Warranties. Each Borrower represents and warrants to Agent
and Lenders that:
(a)All warranties and representations made to Agent and Lenders under the Loan
Agreement and the Credit Documents are true and correct in all material
respects.
(b)The execution and delivery by such Borrower of this Amendment, the Note and
each assignment, instrument, document, or agreement executed and delivered in
connection herewith by such Borrower and the performance by such Borrower of the
transactions herein and therein contemplated (i) are and will be within such
Borrower’s powers, (ii) have been authorized by all necessary organizational
action, and (iii) do not and will not violate any provisions of any law, rule,
regulation, judgment, order, writ, decree, determination or award or breach any
provisions of the charter, bylaws or other organizational documents of such
Borrower, or constitute a default or result in the creation or imposition of any
security interest in, or lien or encumbrance upon, any assets of such Borrower
(immediately or with the passage of time or with the giving of notice and
passage of time, or both) under any other contract, agreement, indenture or
instrument to which such Borrower is a party or by which such Borrower or its
property is bound with failure to comply resulting in a material adverse change
in the business, operations, property (including the Collateral) or financial
condition of such Borrower.
(c)This Amendment, the Note and any assignment, instrument, document, or
agreement executed and delivered by such Borrower in connection herewith will be
valid, binding and enforceable against such Borrower in accordance with its
respective terms.
(d)No Event of Default or Default has occurred under the Loan Agreement or any
of the other Credit Documents.




--------------------------------------------------------------------------------




5.Representations and Release of Claims. Except as otherwise specified herein,
the terms and provisions hereof shall in no manner impair, limit, restrict or
otherwise affect the obligations of Borrowers or any third party to Agent and
Lenders as evidenced by the Credit Documents. Borrowers hereby acknowledge,
agree, and represent that (a) as of the date of this Amendment, there are no
known claims or offsets against, or defenses or counterclaims to, the terms or
provisions of the Credit Documents or the other obligations created or evidenced
by the Credit Documents; (b) as of the date of this Amendment, no Borrowers has
any known claims, offsets, defenses or counterclaims arising from any of Agent’s
or any existing or prior Lender’s acts or omissions with respect to the Credit
Documents or Agent’s or any existing or prior Lender’s performance under the
Credit Documents; and (c) Borrowers jointly and severally promise to pay to the
order of Agent and Lenders the indebtedness evidenced by the Notes according to
the terms thereof.
6.Collateral. As security for the payment of the Obligations and satisfaction by
Borrowers of all covenants and undertakings contained in the Loan Agreement and
the Credit Documents, each Borrower reconfirms the prior security interest and
lien on, upon and to, its Collateral, whether now owned or hereafter acquired,
created or arising and wherever located. Borrowers hereby confirm and agree that
all security interests and Liens granted to Agent for the ratable benefit of
Lenders continue in full force and effect and shall continue to secure the
Obligations. All Collateral remains free and clear of any Liens other than
Permitted Liens. Nothing herein contained is intended to in any manner impair or
limit the validity, priority and extent of Agent’s existing security interest in
and Liens upon the Collateral.
7.Acknowledgment of Indebtedness and Obligations. Borrowers hereby acknowledge
and confirms that, as of the date hereof, Borrowers are indebted to Agent and
Lenders, without defense, setoff or counterclaim, under the Loan Agreement (in
addition to any other indebtedness or obligations owed by Borrowers with respect
to Bank Products owing to Agent and Wells Fargo Affiliates) in the aggregate
principal amount of $24,000,000, plus continually accruing interest and all
fees, costs, and expenses, including reasonable attorneys’ fees, incurred
through the date hereof.
8.Ratification of Credit Documents. This Amendment shall be incorporated into
and deemed a part of the Loan Agreement. Except as expressly set forth herein,
all of the terms and conditions of the Loan Agreement and Credit Documents are
hereby ratified and confirmed and continue unchanged and in full force and
effect. All references to the Loan Agreement shall mean the Loan Agreement as
modified by this Amendment.
9.Acknowledgment of Atlanticus. By execution of this Amendment, Atlanticus
hereby acknowledges the terms and conditions of this Amendment and Atlanticus
hereby ratifies and confirms that the Atlanticus Agreement continues unchanged
and in full force and effect; provided, however, Atlanticus agrees and
acknowledges that the term “Borrower” in the Atlanticus Agreement includes CAR
Borrowers and Fortiva Borrowers.
10.Governing Law. This Amendment, the Loan Agreement, the Credit Documents and
the transactions contemplated hereby or thereby, and any claim, controversy, or
dispute arising out of or relating to this Amendment, the Loan Agreement, the
Credit Documents and the transactions contemplated hereby or thereby shall be
governed by, construed and enforced in accordance with the laws of the State of
Iowa, excluding its conflict of law rules.
11.Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and such
counterparts together shall constitute one and the same respective agreement.
Signature by facsimile or PDF shall also bind the parties hereto.


[SIGNATURES ON FOLLOWING PAGES]






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized officers as of the date first above written.


BORROWERS:
CARS ACQUISITION LLC




By:/s/Rick Potter                                
Name:Rick Potter                               
Title:President                                     
CAR FINANCIAL SERVICES, INC.




By:/s/Rick Potter                                
Name:Rick Potter                               
Title:President                                     
CAR FUNDING II, INC.




By:/s/ Jay Putnam                               
Name:Jay Putnam                               
Title:Vice President                             
CONSUMER AUTO RECEIVABLES SERVICING, LLC




By:/s/Rick Potter                               
Name:Rick Potter                              
Title:President                                   
FORTIVA HOLDINGS, LLC




By:/s/Rosalind T. Drakeford              
Name:Rosalind T. Drakeford             
Title:Secretary                                    
FORTIVA FUNDING, LLC




By:/s/Rosalind T. Drakeford                           
Name:Rosalind T. Drakeford                         
Title:Secretary                                    
FORTIVA CAPITAL, LLC




By:/s/Rosalind T. Drakeford
Name:Rosalind T. Drakeford
Title:Secretary







--------------------------------------------------------------------------------






Acknowledged:


ATLANTICUS HOLDINGS CORPORATION




By:    /s/Rohit H. Kirpalani
Name:    Rohit H. Kirpalani
Title:    General Counsel, Secretary


























AGENT AND LENDER:
WELLS FARGO BANK, N.A.




By:/s/William M. Laird                        
Name:William M. Laird                       
Title: SVP                                             















